Citation Nr: 0307643	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  99-00 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating higher than 60 percent for 
arteriosclerotic heart disease.

2.  Entitlement to special monthly compensation at the 
housebound rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel
INTRODUCTION

The veteran had active military service from September 1954 
to September 1956.  He has been represented throughout his 
appeal by the Disabled American Veterans.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama-which increased the rating for the veteran's 
service-connected arteriosclerotic heart disease (ASHD) from 
30 percent to 60 percent, effective October 30, 1997.  He 
appealed to the Board for a rating higher than 60 percent.  
He also appealed for special monthly compensation (SMC), 
either at the housebound (HB) rate or based on the need for 
the regular aid and attendance (A&A) of another person.

In June 2001, the Board granted SMC based on A&A.  But the 
Board determined that further development was necessary 
before determining whether the veteran also was entitled to 
SMC-at the HB rate, and whether he was entitled to a rating 
higher than 60 percent for his ASHD.  So the Board remanded 
those claims to the RO.  The RO returned the case to the 
Board in January 2003.


REMAND

As alluded to above, the Board's June 2001 decision only 
granted SMC based on A&A.  Further development was necessary 
to determine whether the veteran also was entitled to SMC-at 
the higher HB rate, and whether he was entitled to a rating 
higher than 60 percent for his ASHD.  So the Board remanded 
those additional claims to the RO.  And although the RO 
issued a rating decision in July 2001, after receiving the 
case back from the Board on remand, effectuating the Board's 
decision granting SMC based on A&A, the RO has not since 
addressed whether the veteran also is entitled to SMC at the 
higher HB rate.  And he has indicated in several statements 
submitted since the Board's remand that he wants this 
additional benefit because it provides even greater 
compensation.  He also has continued to appeal for a rating 
higher than 60 percent for his ASHD.

The RO otherwise completed the development requested in the 
Board's June 2001 remand, insofar as obtaining the additional 
medical treatment records mentioned (which were obtainable) 
and apprising the veteran of a recent change in law due to 
the Veterans Claims Assistance Act of 2000 (VCAA).  But after 
doing that, the RO did not readjudicate the claims for SMC at 
the higher HB rate and for a rating higher than 60 percent 
for the ASHD.  The RO also did not provide the veteran a 
supplemental statement of the case (SSOC) addressing the 
additional medical evidence received as it relates to these 
two remaining issues on appeal.  So in a statement recently 
submitted in March 2003, the veteran's representative asked 
that this case again be remanded to the RO to correct this 
procedural due process problem.  The Board agrees this is 
required to prevent the veteran from being unduly prejudiced 
in his appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
See also 38 C.F.R. §§ 19.9, 19.31, 19.37 (2002).

Accordingly, this case is hereby REMANDED to the RO for the 
following development and consideration:

The RO must provide the veteran an 
appropriate SSOC addressing his remaining 
claims that are still pending (for SMC at 
the higher HB rate and for a rating 
higher than 60 percent for his ASHD), 
based on the additional medical and other 
evidence that has been received since the 
Board's June 2001 remand.  The RO also 
must give the veteran and his 
representative time to submit evidence 
and argument in response to the SSOC 
before returning the case to the Board, 
if the claims are not granted to his 
satisfaction.

The purpose of this REMAND is to protect the veteran's 
procedural due process rights.  By REMANDING this case, 
however, the Board does not imply any opinion as to the 
merits of the case, either favorable or unfavorable.  No 
action is required of the veteran until he is notified.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




